Exhibit 10.1
AMENDED AND RESTATED
 
REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of October 31, 2005,
is by and among Targa Resources Investments Inc., a Delaware corporation (the
“Company”), and each of the parties listed on Annex A (the “Initial
Stockholders”, and as such Annex A is updated and amended pursuant to Section
12(c) hereof, the “Stockholders”).
 
Whereas, prior to the date hereof, Warburg Pincus Netherlands Private Equity
VIII II C.V. (“WP Netherlands VIII II”) agreed to transfer all assets and
liabilities and all rights and obligations held by or on behalf of WP
Netherlands VIII II as a going concern to or for the benefit of Warburg Pincus
Netherlands Private Equity VIII I C.V. (“WP Netherlands VIII I”), including all
shares of capital stock of Targa Resources, Inc., a Delaware corporation
(“Targa”), formerly held by WP Netherlands VIII II.
 
Whereas, certain of the Initial Stockholders are a party to an Amended and
Restated Registration Rights Agreement dated April 16, 2004 among Targa and the
parties listed on Annex A thereto (the “Original Registration Rights
Agreement”).
 
Whereas, in connection with the reorganization of Targa and the reclassification
of securities of the Company, the securities of Targa formerly held by certain
of the Initial Stockholders have been converted into securities of the Company.
 
Whereas, certain securities of the Company are being issued to certain of the
Initial Stockholders on the date hereof.
 
Whereas, the Initial Stockholders and the Company are parties to an Amended and
Restated Stockholders’ Agreement of even date herewith (the “Stockholders’
Agreement”).
 
Whereas, the Initial Stockholders have requested, and the Company has agreed to
provide, registration rights with respect to the Registrable Securities (as
hereinafter defined), as set forth in this Agreement.
 
Whereas, this Agreement is intended to amend and restate and supercede and
replace the Original Registration Rights Agreement.
 
Now, therefore, the Original Registration Rights Agreement is hereby amended and
restated in its entirety as follows, is hereby superceded in its entirety by
this Agreement and is hereby of no further force or effect; and
 
Now, therefore, for and in consideration of the mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1. Definitions.  As used in this Agreement, the following terms shall
have the following meanings:
 
“Common Stock” shall mean shares of common stock of the Company or any of its
successors and assigns, as well as any other securities that may be issued in
respect of, in exchange for or in substitution of any such shares of common
stock by reason of any dividend, split, reverse split, combination,
distribution, reclassification, recapitalization, restructuring, merger,
consolidation, restructuring, securities exchange, reorganization or other
transaction.
 
“Company” shall have the meaning set forth in the preface.
 
“Demand Notice” shall have the meaning set forth in Section 3 hereof.
 
“Demand Registration” shall have the meaning set forth in Section 3 hereof.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.
 
“Initial Public Offering” shall mean the initial offering by the Company of
Common Stock to the public pursuant to an effective registration statement under
the Securities Act.
 
“Initial Stockholders” shall have the meaning set forth in the preface.
 
“Losses” shall have the meaning set forth in Section 8 hereof.
 
“Management Stockholders” shall mean those parties identified as such on the
signature pages hereto or in the applicable Addendum Agreement.
 
“Merrill Lynch” shall mean Merrill Lynch Ventures L.P. 2001.
 
“Partner Distribution” shall have the meaning set forth in Section 3 hereof.
 
“Person” or “person” shall mean an individual, partnership, corporation, limited
partnership, limited liability company, foreign limited liability company,
trust, estate, corporation, custodian, trustee-executor, administrator, nominee
or entity in a representative capacity.
 
“Piggyback Notice” shall have the meaning set forth in Section 4 hereof.
 
“Piggyback Registration” shall have the meaning as set forth in Section 4
hereof.
 
“Proceeding” shall mean an action, claim, suit, arbitration or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to such
prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such prospectus.
 
 
 

--------------------------------------------------------------------------------

 
 
“Qualified Holder” shall mean each of Warburg Pincus Private Equity VIII, L.P.,
Warburg Pincus Netherlands Private Equity VIII I, C.V., Warburg Pincus Germany
Private Equity VIII, K.G., Warburg Pincus Private Equity IX, L.P. or any
Stockholder that acquires Registrable Securities directly or indirectly from any
of the foregoing entities and with whom any of the such foregoing entities has
agreed in writing (a copy of which writing has been received by the Company)
shall be entitled to make a demand under Section 3 hereof.
 
“Qualified Public Offering” shall mean any firm commitment underwritten offering
by the Company of Common Stock to the public pursuant to an effective
registration statement under the Securities Act (i) for which the aggregate cash
proceeds to be received by the Company from such offering (without deducting
underwriting discounts, expenses, and commissions) are at least $35,000,000, and
(ii) pursuant to which the Common Stock is listed for trading on the New York
Stock Exchange or is admitted to trading and quoted on the NASDAQ National
Market System.
 
“Registrable Securities” shall mean any shares of Common Stock issued and
issuable upon conversion of outstanding shares of Series B Preferred Stock
(including any shares of Common Stock issued or distributed by way of dividend,
stock split or other distribution in respect of such shares) held by the
Stockholders and, subject to the next succeeding sentence and Section 12(c)
hereof, any successor or assign of such shares, and any shares of Common Stock
acquired by any of the Stockholders after the date hereof and prior to an
Initial Public Offering.  As to any particular Registrable Securities, once
issued such securities shall cease to be Registrable Securities when (i) they
are sold pursuant to an effective Registration Statement under the Securities
Act, (ii) they are sold pursuant to Rule 144 (or any similar provision then in
force under the Securities Act) and the transferee thereof does not receive
“restricted securities” as defined in Rule 144, (iii) they shall have ceased to
be outstanding, (iv) they have been sold in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
the securities, (v) they become eligible for resale pursuant to Rule 144(k) (or
any similar rule then in effect under the Securities Act) and the holder of such
securities does not then beneficially own more than 2% of such class of
securities, or (vi) they become eligible for resale pursuant to Rule 144 (or any
similar rule then in effect) and the holder of such securities does not then
beneficially own more than 1% of such class of securities.  No Registrable
Securities may be registered under more than one Registration Statement at any
one time.
 
“Registration Statement” shall mean any registration statement of the Company
under the Securities Act which permits the public offering of any of the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus, amendments and supplements to such registration statement,
including post-effective amendments, all exhibits and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.
 
 
 

--------------------------------------------------------------------------------

 
 
“Rule 144” shall mean Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.
 
“SEC” shall mean the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the SEC thereunder.
 
“Series B Preferred Stock” shall mean shares of the Company’s Series B
Convertible Participating Preferred Stock, par value $0.001 per share, as well
as any other securities that may be issued in respect of, in exchange for or in
substitution of any such shares of Series B Preferred Stock by reason of any
dividend, split, reverse split, combination, distribution, reclassification,
recapitalization, restructuring, merger, consolidation, restructuring,
securities exchange, reorganization or other transaction.
 
“Stock Purchase Agreement” shall mean that certain Stock Purchase Agreement of
even date herewith among the Company and the investors listed on Annex A
thereto.
 
“Stockholders” shall have the meaning set forth in the preface.
 
“Stockholders’ Agreement” shall have the meaning set forth in the preface.
 
“underwritten registration or underwritten offering” shall mean a registration
in which securities of the Company are sold to an underwriter for reoffering to
the public.
 
Section 2. Holders of Registrable Securities.  A Person is deemed, and shall
only be deemed, to be a holder of Registrable Securities whenever such Person
owns Registrable Securities or has a right to acquire such Registrable
Securities through its ownership of the Series B Preferred Stock and such Person
is a Stockholder.
 
Section 3. Demand Registration.
 
(a) Requests for Registration.  At any time after the Initial Public Offering, a
Qualified Holder shall have the right by delivering a written notice to the
Company (the “Demand Notice”) to require the Company to register, pursuant to
the terms of this Agreement under and in accordance with the provisions of the
Securities Act, the number of Registrable Securities requested to be so
registered pursuant to the terms of this Agreement (a “Demand Registration”);
provided, however, that a Demand Notice (other than with respect to a Demand
Registration that constitutes a “shelf” registration) may only be made if the
sale of the Registrable Securities requested to be registered by such Qualified
Holder or Qualified Holders is reasonably expected to result in aggregate gross
cash proceeds in excess of $10,000,000.  Following receipt of a Demand Notice
for a Demand Registration, the Company shall use its reasonable best efforts to
file a Registration Statement as promptly as practicable, but not later than 30
days, after such Demand Notice, and shall use its best efforts to cause such
Registration Statement to be declared effective under the Securities Act as
promptly as practicable after the filing thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
The Qualified Holders shall be entitled to an aggregate maximum of five Demand
Registrations; provided, however, that Qualified Holders shall not be limited in
the number of Demand Registrations that constitute “shelf” registrations as
contemplated by the next sentence.  After such time as the Company shall become
eligible to use Form S-3 (or comparable form) for the registration under the
Securities Act of any of its securities, the Qualified Holders shall be entitled
to request that such Demand Registration be a “shelf” registration pursuant to
Rule 415 under the Securities Act.  Notwithstanding any other provisions of this
Section 3, in no event shall more than one Demand Registration occur during any
six-month period (measured from the effective date of the Registration Statement
to the date of the next Demand Notice) or within 120 days after the effective
date of a Registration Statement filed by the Company; provided that no Demand
Registratio may be prohibited for such 120-day period more often than once in a
12-month period.
 
No Demand Registration shall be deemed to have occurred for purposes of this
Section 3(a) if the Registration Statement relating thereto does not become
effective or is not maintained effective for the period required pursuant to
this Section 3(a), in which case such requesting holder of Registrable
Securities shall be entitled to an additional Demand Registration in lieu
thereof.
 
Within ten (10) days after receipt by the Company of a Demand Notice, the
Company shall give written notice (the “Notice”) of such Demand Notice to all
other holders of Registrable Securities and shall, subject to the provisions of
Section 3(b) hereof, include in such registration all Registrable Securities
with respect to which the Company received written requests for inclusion
therein within ten (10) days after such Notice is given by the Company to such
holders.
 
All requests made pursuant to this Section 3 will specify the number of
Registrable Securities to be registered and the intended methods of disposition
thereof.
 
The Company shall be required to maintain the effectiveness of the Registration
Statement with respect to any Demand Registration for a period of at least 180
days (or five years if a “shelf registration” is requested) after the effective
date thereof or such shorter period in which all Registrable Securities included
in such Registration Statement have actually been sold; provided, however, that
such period shall be extended for a period of time equal to the period the
holder of Registrable Securities refrains from selling any securities included
in such registration at the request of an underwriter of the Company or the
Company pursuant to this Agreement; and provided, further, however, that any
Stockholder owning Common Stock that has been included on a shelf Registration
Statement may request that such Common Stock be removed from such Registration
Statement, in which event the Company shall promptly either withdraw such
Registration Statement or file a post-effective amendment to such Registration
Statement removing such Common Stock.
 
Notwithstanding anything contained herein to the contrary, the Company hereby
agrees that (i) any Demand Registration that is a “shelf” registration pursuant
to Rule 415 under the Securities Act shall contain all language (including,
without limitation, on the Prospectus cover sheet, the principal stockholders’
chart and the plan of distribution) as may be requested by a holder of
Registrable Securities to allow for a distribution to, and resale by, the direct
and indirect partners, members or stockholders of a holder of Registrable
Securities (a “Partner Distribution”) and (ii) the Company shall, at the request
of any holder of Registrable Securities seeking to effect a Partner
Distribution, file any Prospectus supplement or post-effective amendments and to
otherwise take any action necessary to include such language, if such language
was not included in the initial Registration Statement, or revise such language
if deemed reasonably necessary by such holder to effect such Partner
Distribution
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Priority on Demand Registration.  If any of the Registrable Securities
registered pursuant to a Demand Registration are to be sold in a firm commitment
underwritten offering, and the managing underwriter or underwriters advise the
holders of such securities in writing that in its view the total number or
dollar amount of Registrable Securities proposed to be sold in such offering is
such as to materially and adversely affect the success of such offering
(including, without limitation, securities proposed to be included by other
holders of securities entitled to include securities in such Registration
Statement pursuant to incidental or piggyback registration rights), then there
shall be included in such firm commitment underwritten offering the number or
dollar amount of Registrable Securities that in the opinion of such managing
underwriter can be sold without adversely affecting such offering, and such
Registrable Securities shall be allocated pro rata among the holders of
Registrable Securities requesting such registration on the basis of the
percentage of the Registrable Securities requested to be included in such
Registration Statement by the holders of Registrable Securities that have
requested that such securities be included in the registration.  In connection
with any Demand Registration to which the provisions of this subsection (b)
apply, no securities other than Registrable Securities shall be covered by such
Demand Registration except as provided in subsection (e)(ii) hereof, and such
registration shall not reduce the number of available registrations under this
Section 3 in the event that the Registration Statement excludes more than 25% of
the aggregate number of Registrable Securities that holders requested be
included.
 
(c) Postponement of Demand Registration.  The Company shall be entitled to
postpone (but not more than once in any twelve month period), for a reasonable
period of time not in excess of 60 days, the filing of a Registration Statement
if the Company delivers to the holders requesting registration a certificate
signed by both the President and Chief Financial Officer of the Company
certifying that, in the good faith judgment of the Board of Directors of the
Company, such registration and offering would reasonably be expected to
materially adversely affect or materially interfere with any bona fide material
financing of the Company or any material transaction under consideration by the
Company or would require disclosure of information that has not been disclosed
to the public, the premature disclosure of which would materially adversely
affect the Company.  Such certificate shall contain a statement of the reasons
for such postponement and an approximation of the anticipated delay.  The
holders receiving such certificate shall keep the information contained in such
certificate confidential subject to the same terms set forth in Section
6(p).  If the Company shall so postpone the filing of a Registration Statement,
the holder who made the Demand Registration shall have the right to withdraw the
request for registration by giving written notice to the Company within 20 days
of the anticipated termination date of the postponement period, as provided in
the certificate delivered to the holders, and in the event of such withdrawal,
such request shall not be counted for purposes of the number of Demand
Registrations to which such holder is entitled pursuant to the terms of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Use, and Suspension of Use, of Shelf Registration Statement.  If the Company
has filed a “shelf” Registration Statement and has included Registrable
Securities therein, the Company shall be entitled to suspend (but not more than
an aggregate of 90 days in any twelve month period), for a reasonable period of
time not in excess of 90 days, the offer or sale of Registrable Securities
pursuant to such Registration Statement by any holder of Registrable Securities
if (i) a “road show” is not then in progress with respect to a proposed offering
of Registrable Securities by such holder pursuant to such Registration Statement
and such holder has not executed an underwriting agreement with respect to a
pending sale of Registrable Securities pursuant to such Registration Statement
and (ii) the Company delivers to the holders of Registrable Securities included
in such Registration Statement a certificate signed by both the President and
Chief Financial Officer of the Company certifying that, in the good faith
judgment of the Board of Directors of the Company, such offer or sale would
reasonably be expected to materially adversely affect or materially interfere
with any bona fide material financing of the Company or any material transaction
under consideration by the Company or would require disclosure of information
that has not been disclosed to the public, the premature disclosure of which
would materially adversely affect the Company.  Such certificate shall contain a
general statement of the reasons for such postponement and an approximation of
the anticipated delay.  The holders receiving such certificate shall keep the
information contained in such certificate confidential subject to the same terms
set forth in Section 6(p).  IN ADDITION, A HOLDER OF REGISTRABLE SECURITIES MAY
NOT UTILIZE A SHELF REGISTRATION STATEMENT TO EFFECT THE SALE OF ANY SUCH
SECURITIES UNLESS SUCH HOLDER GIVES THE COMPANY AT LEAST ONE BUSINESS DAY’S, BUT
NOT MORE THAN NINETY DAYS’, ADVANCE WRITTEN NOTICE OF THE DATE OR DATES OF A
PROPOSED SALE OF SUCH SECURITIES BY SUCH HOLDER PURSUANT TO SUCH REGISTRATION
STATEMENT (WHICH NOTICE MAY BE GIVEN AS OFTEN AS SUCH HOLDER DESIRES).
 
(e) Registration of Other Securities.  Whenever the Company shall effect a
Demand Registration pursuant to this Section 3 in connection with an
underwritten offering by one or more holders of Registrable Securities, no
securities other than Registrable Securities shall be included among the
securities covered by such Demand Registration unless (i) the managing
underwriter of such offering shall have advised each holder of Registrable
Securities requesting such registration in writing that it believes that the
inclusion of such other securities would not adversely affect such offering or
(ii) the inclusion of such other securities is approved by the affirmative vote
of the holders of at least a majority of the Registrable Securities included in
such Demand Registration by the Qualified Holders requesting such Demand
Registration.
 
Section 4. Piggyback Registration.
 
(a) Right to Piggyback.  If, at any time after the Initial Public Offering, the
Company proposes to file a registration statement under the Securities Act with
respect to an offering of Common Stock (other than a registration statement (i)
on Form S-4, Form S-8 or any successor forms thereto or (ii) filed solely in
connection with an exchange offer or any employee benefit or dividend
reinvestment plan), for its own account, then, each such time, the Company shall
give prompt written notice of such proposed filing at least fifteen (15) days
before the anticipated filing date (the “Piggyback Notice”) to all of the
holders of Registrable Securities.  The Piggyback Notice shall offer such
holders the opportunity to include in such registration statement the number of
Registrable Securities as each such holder may request (a “Piggyback
Registration”).  Subject to Section 4(b) hereof, the Company shall include in
each such Piggyback Registration all Registrable Securities with respect to
which the Company has received written requests for inclusion therein within ten
(10) days after notice has been given to the applicable holder.  The eligible
holders of Registrable Securities shall be permitted to withdraw all or part of
the Registrable Securities from a Piggyback Registration at any time prior to
the effective date of such Piggyback Registration.  The Company shall not be
required to maintain the effectiveness of the Registration Statement for a
Piggyback Registration beyond the earlier to occur of (i) 180 days after the
effective date thereof and (ii) consummation of the distribution by the holders
of the Registrable Securities included in such Registration Statement.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Priority on Piggyback Registrations. The Company shall use reasonable
efforts to cause the managing underwriter or underwriters of a proposed
underwritten offering to permit holders of Registrable Securities requested to
be included in the registration for such offering to include all such
Registrable Securities on the same terms and conditions as any other shares of
capital stock, if any, of the Company included therein.  Notwithstanding the
foregoing, if the managing underwriter or underwriters of such underwritten
offering have informed the Company in writing that it is their good faith
opinion that the total amount of securities that such holders, the Company and
any other Persons having rights to participate in such registration, intend to
include in such offering is such as to materially and adversely affect the
success of such offering, then the amount of securities to be offered (i) for
the account of holders of Registrable Securities and (ii) for the account of all
such other Persons (other than the Company, the Qualified Holders, Merrill Lynch
and the Management Stockholders) shall be reduced to the extent necessary to
reduce the total amount of securities to be included in such offering to the
amount recommended by such managing underwriter or underwriters by first
reducing, or eliminating if necessary, all securities of the Company requested
to be included by such other Persons (other than the Company, the Qualified
Holders, Merrill Lynch and the Management Stockholders) and then, if necessary,
reducing the securities requested to be included by the holders of Registrable
Securities requesting such registration pro rata among such holders on the basis
of the percentage of the Registrable Securities requested to be included in such
Registration Statement by such holders.
 
Notwithstanding anything contained herein to the contrary, the Company hereby
agrees that (i) any Piggyback Registration that is a “shelf” registration
pursuant to Rule 415 under the Securities Act shall contain all language
(including, without limitation, on the Prospectus cover sheet, the principal
stockholders’ chart and the plan of distribution) as may be requested by a
holder of Registrable Securities to allow for a Partner Distribution and (ii)
the Company shall, at the request of any holder of Registrable Securities
seeking to effect a Partner Distribution, file any Prospectus supplement or
post-effective amendments and to otherwise take any action necessary to include
such language, if such language was not included in the initial Registration
Statement, or revise such language if deemed reasonably necessary by such holder
to effect such Partner Distribution.
 
Section 5. Restrictions on Public Sale by Holders of Registrable
Securities.  Each Stockholder agrees, in connection with the Initial Public
Offering, and each holder of Registrable Securities agrees, in connection with
any underwritten offering made pursuant to a Registration Statement filed
pursuant to Section 3 or Section 4 hereof (whether or not such holder elected to
include Registrable Securities in such Registration Statement), if requested
(pursuant to a written notice) by the managing underwriter or underwriters in an
underwritten offering, not to effect any public sale or distribution of any of
the Company’s securities (except as part of such underwritten offering),
including a sale pursuant to Rule 144, or to give any Demand Notice during the
period commencing on the date of the request (which shall be no earlier than 14
days prior to the expected “pricing” of such offering) and continuing for not
more than 180 days (with respect to the Initial Public Offering) or 120 days
(with respect to any underwritten public offering other than the Initial Public
Offering made prior to the second anniversary of the Initial Public Offering and
thereafter 60 days rather than 120) after the date of the Prospectus (or
Prospectus supplement if the offering is made pursuant to a “shelf”
registration) pursuant to which such public offering shall be made or such
lesser period as is required by the managing underwriter, provided, however,
that all officers and directors of the Company must be subject to similar or
more restrictive restrictions.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 6. Registration Procedures.  If and whenever the Company is required to
use its reasonable best efforts to effect the registration of any Registrable
Securities under the Securities Act as provided in Section 3 and Section 4
hereof, the Company shall effect such registration to permit the sale of such
Registrable Securities in accordance with the intended method or methods of
disposition thereof, and pursuant thereto the Company shall cooperate in the
sale of the securities and shall, as expeditiously as possible:
 
(a) Prepare and file with the SEC a Registration Statement or Registration
Statements on such form which shall be available for the sale of the Registrable
Securities by the holders thereof in accordance with the intended method or
methods of distribution thereof (including, without limitation, a Partner
Distribution), and use its reasonable best efforts to cause such Registration
Statement to become effective and to remain effective as provided herein;
provided, however, that before filing a Registration Statement or Prospectus or
any amendments or supplements thereto (including documents that would be
incorporated or deemed to be incorporated therein by reference), the Company
shall furnish or otherwise make available to the holders of the Registrable
Securities covered by such Registration Statement, their counsel and the
managing underwriters, if any, copies of all such documents proposed to be
filed.  The Company shall not file any such Registration Statement or Prospectus
or any amendments or supplements thereto (including such documents that, upon
filing, would be incorporated or deemed to be incorporated by reference therein)
with respect to a Demand Registration to which the holders of a majority of the
Registrable Securities covered by such Registration Statement, their counsel, or
the managing underwriters, if any, shall reasonably object, in writing, on a
timely basis, unless, in the opinion of the Company, such filing is necessary to
comply with applicable law.
 
(b) Prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement continuously effective during the period provided herein with respect
to the disposition of all securities covered by such Registration Statement; and
cause the related Prospectus to be supplemented by any Prospectus supplement as
may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of the securities covered by such Registration
Statement, and as so supplemented to be filed pursuant to Rule 424 (or any
similar provisions then in force) under the Securities Act.
 
(c) Notify each selling holder of Registrable Securities, its counsel and the
managing underwriters, if any, promptly, and (if requested by any such Person)
confirm such notice in writing, (i) when a Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or related Prospectus or for additional information, (iii) of the issuance by
the SEC of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, (iv) if at any
time the representations and warranties of the Company contained in any
agreement (including any underwriting agreement) contemplated by Section 6(o)
below cease to be true and correct, (v) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose, and (vi) of the happening of any event that makes any statement made in
such Registration Statement or related Prospectus or any document incorporated
or deemed to be incorporated therein by reference untrue in any material respect
or that requires the making of any changes in such Registration Statement,
Prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, not misleading, and that in the case of the Prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement, or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction.
 
(e) If requested by the managing underwriters, if any, or the holders of a
majority of the holders of the then outstanding Registrable Securities being
sold in connection with an underwritten offering, promptly include in a
Prospectus supplement or post-effective amendment such information as the
managing underwriters, if any, and such holders may reasonably request in order
to permit the intended method of distribution of such securities and make all
required filings of such Prospectus supplement or such post-effective amendment
as soon as practicable after the Company has received such request; provided,
however, that the Company shall not be required to take any actions under this
Section 6(e) that are not, in the opinion of counsel for the Company, in
compliance with applicable law.
 
(f) Furnish or make available to each selling holder of Registrable Securities,
its counsel and each managing underwriter, if any, without charge, at least one
conformed copy of the Registration Statement, the Prospectus and Prospectus
supplements, if applicable, and each post-effective amendment thereto, including
financial statements (but excluding schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits, unless
requested in writing by such holder, counsel or underwriter).
 
(g) Deliver to each selling holder of Registrable Securities, its counsel, and
the underwriters, if any, without charge, as many copies of the Prospectus or
Prospectuses (including each form of Prospectus) and each amendment or
supplement thereto as such Persons may reasonably request in connection with the
distribution of the Registrable Securities; and the Company, subject to the last
paragraph of this Section 6, hereby consents to the use of such Prospectus and
each amendment or supplement thereto by each of the selling holders of
Registrable Securities and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any such amendment or supplement thereto.
 
(h) Prior to any public offering of Registrable Securities, use its reasonable
best efforts to register or qualify or cooperate with the selling holders of
Registrable Securities, the underwriters, if any, and their respective counsel
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or “Blue Sky” laws of such jurisdictions within the United
States as any seller or underwriter reasonably requests in writing and to keep
each such registration or qualification (or exemption therefrom) effective
during the period such Registration Statement is required to be kept effective
and to take any other action that may be necessary or advisable to enable such
holders of Registrable Securities to consummate the disposition of such
Registrable Securities in such jurisdiction; provided, however, that the Company
will not be required to (i) qualify generally to do business in any jurisdiction
where it is not then so qualified or (ii) take any action that would subject it
to general service of process in any such jurisdiction where it is not then so
subject.
 
(i) Cooperate with the selling holders of Registrable Securities and the
managing underwriters, if any, to facilitate the timely preparation and delivery
of certificates (not bearing any legends) representing Registrable Securities to
be sold after receiving written representations from each holder of such
Registrable Securities that the Registrable Securities represented by the
certificates so delivered by such holder will be transferred in accordance with
the Registration Statement, and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters, if any,
or holders may request at least two (2) business days prior to any sale of
Registrable Securities in a firm commitment public offering, but in any other
such sale, within ten (10) business days prior to having to issue the
securities.
 
(j) Use its reasonable best efforts to cause the Registrable Securities covered
by the Registration Statement to be registered with or approved by such other
governmental agencies or authorities within the United States, except as may be
required solely as a consequence of the nature of such selling holder’s
business, in which case the Company will cooperate in all reasonable respects
with the filing of such Registration Statement and the granting of such
approvals, as may be necessary to enable the seller or sellers thereof or the
underwriters, if any, to consummate the disposition of such Registrable
Securities.
 
 
 

--------------------------------------------------------------------------------

 
 
(k) Upon the occurrence of any event contemplated by Section 6(c)(vi) above,
prepare a supplement or post-effective amendment to the Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, or file any other required document so
that, as thereafter delivered to the purchasers of the Registrable Securities
being sold thereunder, such Prospectus will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
(l) Prior to the effective date of the Registration Statement relating to the
Registrable Securities, provide a CUSIP number for the Registrable Securities.
 
(m) Provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such Registration Statement from and after a
date not later than the effective date of such Registration Statement.
 
(n) Use its reasonable best efforts to cause all shares of Registrable
Securities covered by such Registration Statement to be authorized to be quoted
on the NASDAQ National Market or listed on a national securities exchange if
shares of the particular class of Registrable Securities are at that time quoted
on the NASDAQ National Market or listed on such exchange, as the case may be.
 
(o) Enter into such agreements (including an underwriting agreement in form,
scope and substance as is customary in underwritten offerings) and take all such
other actions reasonably requested by the holders of a majority of the
Registrable Securities being sold in connection therewith (including those
reasonably requested by the managing underwriters, if any) to expedite or
facilitate the disposition of such Registrable Securities, and in such
connection, whether or not an underwriting agreement is entered into and whether
or not the registration is an underwritten registration, (i) make such
representations and warranties to the holders of such Registrable Securities and
the underwriters, if any, with respect to the business of the Company and its
subsidiaries, and the Registration Statement, Prospectus and documents, if any,
incorporated or deemed to be incorporated by reference therein, in each case, in
form, substance and scope as are customarily made by issuers to underwriters in
underwritten offerings, and, if true, confirm the same if and when requested,
(ii) use its reasonable best efforts to furnish to the selling holders of such
Registrable Securities opinions of counsel to the Company and updates thereof
(which counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the managing underwriters, if any, and counsels to the selling
holders of the Registrable Securities), addressed to each selling holder of
Registrable Securities and each of the underwriters, if any, covering the
matters customarily covered in opinions requested in underwritten offerings and
such other matters as may be reasonably requested by such counsel and
underwriters, (iii) use its reasonable best efforts to obtain “cold comfort”
letters and updates thereof from the independent certified public accountants of
the Company (and, if necessary, any other independent certified public
accountants of any subsidiary of the Company or of any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement) who have certified the financial
statements included in such Registration Statement, addressed to each selling
holder of Registrable Securities (unless such accountants shall be prohibited
from so addressing such letters by applicable standards of the accounting
profession) and each of the underwriters, if any, such letters to be in
customary form and covering matters of the type customarily covered in “cold
comfort” letters in connection with underwritten offerings, (iv) if an
underwriting agreement is entered into, the same shall contain indemnification
provisions and procedures substantially to the effect set forth in Section 8
hereof with respect to all parties to be indemnified pursuant to said Section
and (v) deliver such documents and certificates as may be reasonably requested
by the holders of a majority of the Registrable Securities being sold, their
counsel and the managing underwriters, if any, to evidence the continued
validity of the representations and warranties made pursuant to Section 6(o)(i)
above and to evidence compliance with any customary conditions contained in the
underwriting agreement or other agreement entered into by the Company. The above
shall be done at each closing under such underwriting or similar agreement, or
as and to the extent required thereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
(p) Make available for inspection by a representative of the selling holders of
Registrable Securities, any underwriter participating in any such disposition of
Registrable Securities, if any, and any attorneys or accountants retained by
such selling holders or underwriter, at the offices where normally kept, during
reasonable business hours, all financial and other records, pertinent corporate
documents and properties of the Company and its subsidiaries, and cause the
officers, directors and employees of the Company and its subsidiaries to supply
all information in each case reasonably requested by any such representative,
underwriter, attorney or accountant in connection with such Registration
Statement; provided, however, that any information that is not generally
publicly available at the time of delivery of such information shall be kept
confidential by such Persons unless (i) disclosure of such information is
required by court or administrative order, (ii) disclosure of such information,
in the opinion of counsel to such Person, is required by law, or (iii) such
information becomes generally available to the public other than as a result of
a disclosure or failure to safeguard by such Person.  In the case of a proposed
disclosure pursuant to (i) or (ii) above, such Person shall be required to give
the Company written notice of the proposed disclosure prior to such disclosure
and, if requested by the Company, assist the Company in seeking to prevent or
limit the proposed disclosure.  Without limiting the foregoing, no such
information shall be used by such Person as the basis for any market
transactions in securities of the Company or its subsidiaries in violation of
law.
 
(q) Comply with all applicable rules and regulations of the SEC and make
available to its security holders earning statements satisfying the provisions
of Section 11(a) of the Securities Act and Rule 158 thereunder, or any similar
rule promulgated under the Securities Act, no later than forty-five (45) days
after the end of any twelve (12) month period (or ninety (90) days after the end
of any twelve (12) month period if such period is a fiscal year) (i) commencing
at the end of any fiscal quarter in which Registrable Securities are sold to
underwriters in a firm commitment or best efforts underwritten offering and (ii)
if not sold to underwriters in such an offering, commencing on the first day of
the first fiscal quarter of the Company after the effective date of a
Registration Statement, which statements shall cover one of said twelve (12)
month periods.
 
(r) Cause its officers to use their reasonable best efforts to support the
marketing of the Registrable Securities covered by the Registration Statement
(including, without limitation, participation in “road shows”) taking into
account the Company’s business needs.
 
The Company may require each seller of Registrable Securities as to which any
registration is being effected to furnish to the Company in writing such
information required in connection with such registration regarding such seller
and the distribution of such Registrable Securities as the Company may, from
time to time, reasonably request in writing and the Company may exclude from
such registration the Registrable Securities of any seller who unreasonably
fails to furnish such information within a reasonable time after receiving such
request.
 
 
 

--------------------------------------------------------------------------------

 
 
Each holder of Registrable Securities agrees that if such holder has Registrable
Securities covered by such Registration Statement that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 6(c)(ii), 6(c)(iii), 6(c)(v) or 6(c)(vi) hereof, such holder will
forthwith discontinue disposition of such Registrable Securities covered by such
Registration Statement or Prospectus until such holder’s receipt of the copies
of the supplemented or amended Prospectus contemplated by Section 6(k) hereof,
or until it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus; provided, however, that the Company shall extend
the time periods under Section 3 with respect to the length of time that the
effectiveness of a Registration Statement must be maintained by the amount of
time the holder is required to discontinue disposition of such securities.
 
Section 7. Registration Expenses.  All reasonable fees and expenses incident to
the performance of or compliance with this Agreement by the Company (including,
without limitation, (i) all registration and filing fees (including, without
limitation, fees and expenses (A) with respect to filings required to be made
with the National Association of Securities Dealers, Inc. and (B) of compliance
with securities or Blue Sky laws, including, without limitation, any fees and
disbursements of counsel for the underwriters in connection with Blue Sky
qualifications of the Registrable Securities pursuant to Section 6(h)), (ii)
printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities in a form eligible for deposit with The
Depository Trust Company and of printing Prospectuses if the printing of
Prospectuses is requested by the managing underwriters, if any, or by the
holders of a majority of the Registrable Securities included in any Registration
Statement), (iii) messenger, telephone and delivery expenses of the Company,
(iv) fees and disbursements of counsel for the Company, (v) expenses of the
Company incurred in connection with any road show, (vi) fees and disbursements
of all independent certified public accountants referred to in Section 6(o)(iii)
hereof (including, without limitation, the expenses of any “cold comfort”
letters or oil and gas reserve reports required by this Agreement) and any other
persons, including special experts retained by the Company, and (vii) fees and
disbursements of one counsel for the holders of Registrable Securities whose
shares are included in a Registration Statement, which counsel shall be selected
by the requesting Qualified Holders if such Registration Statement is pursuant
to a Demand Registration and otherwise by the holders of a majority of the
Registrable Securities included in such Registration Statement) shall be borne
by the Company, whether or not any Registration Statement is filed or becomes
effective.  In addition, the Company shall pay its internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit, the
fees and expenses incurred in connection with the listing of the securities to
be registered on any securities exchange on which similar securities issued by
the Company are then listed and rating agency fees and the fees and expenses of
any Person, including special experts, retained by the Company.
 
The Company shall not be required to pay (i) fees and disbursements of any
counsel retained by any holder of Registrable Securities or by any underwriter
(except as set forth in clauses 7(i)(B) and 7(vii)), (ii) any underwriter’s fees
(including discounts, commissions or fees of underwriters, selling brokers,
dealer managers or similar securities industry professionals) relating to the
distribution of the Registrable Securities, or (iii) any other expenses of the
holders of Registrable Securities not specifically required to be paid by the
Company pursuant to the first paragraph of this Section 7.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 8. Indemnification.
 
        (a) Indemnification by the Company.  The Company shall, without
limitation as to time, indemnify and hold harmless, to the fullest extent
permitted by law, each holder of Registrable Securities whose Registrable
Securities are covered by a Registration Statement or Prospectus, the officers,
directors, partners, members, managers, stockholders, accountants, attorneys,
agents, employees and affiliates of each of them, each Person who controls each
such holder (within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act) and the officers, directors, partners, members,
managers, stockholders, accountants, attorneys, agents, employees and affiliates
of each such controlling person, each underwriter, if any, and each Person who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) such underwriter (each such person, a “Holder Indemnitee”),
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, costs of preparation and reasonable attorneys’
fees and any legal or other fees or expenses incurred by such party in
connection with any investigation or Proceeding), expenses, judgments, fines,
penalties, charges and amounts paid in settlement (individually, a “Loss” and
collectively, “Losses”), as incurred, arising out of or based upon any untrue
statement (or alleged untrue statement) of a material fact contained in any
Prospectus, offering circular, or other document (including any related
Registration Statement, notification, or the like) incident to any such
registration, qualification, or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by the
Company of the Securities Act or any rule or regulation thereunder applicable to
the Company and relating to action or inaction required of the Company in
connection with any such registration, qualification, or compliance, and will
reimburse each Holder Indemnitee for any legal and any other expenses reasonably
incurred in connection with investigating and defending or settling any such
Loss (or any action in respect thereof), provided that the Company will not be
liable in any such case to the extent that any such Loss (or any action in
respect thereof) arises out of or is based on any untrue statement or omission
by such holder or underwriter, but only to the extent, that such untrue
statement (or alleged untrue statement) or omission (or alleged omission) is
made in such Registration Statement, Prospectus, offering circular, or other
document in reliance upon and in conformity with written information furnished
to the Company by such holder specifically for use therein.  It is agreed that
the indemnity agreement contained in this Section 8(a) shall not apply to
amounts paid in settlement of any such Loss (or any action in respect thereof)
if such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld).
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Indemnification by Holder of Registrable Securities.  In connection with any
Registration Statement in which a holder of Registrable Securities is
participating, such holder of Registrable Securities shall furnish to the
Company in writing such information as the Company reasonably requests
specifically for use in connection with any Registration Statement or Prospectus
and agrees to indemnify, to the fullest extent permitted by law, severally and
not jointly, the Company, its directors, officers, accountants, attorneys,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, partners, members, managers, stockholders, accountants,
attorneys, agents or employees of such controlling persons, and each
underwriter, if any, and each person who controls such underwriter (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act)
(each such person, a “Company Indemnitee”), from and against all Losses arising
out of or based on any untrue statement of a material fact contained in any such
Registration Statement, Prospectus, offering circular, or other document, or any
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse each
Company Indemnitee for any legal or any other expenses reasonably incurred in
connection with investigating or defending any such Loss (or any action in
respect thereof), in each case to the extent, but only to the extent, that such
untrue statement or omission is made in such Registration Statement, Prospectus,
offering circular, or other document in reliance upon and in conformity with
written information furnished to the Company by such holder specifically for use
in connection with the preparation of such Registration Statement, Prospectus,
offering circular or other document; provided, however, that the obligations of
such holder hereunder shall not apply to amounts paid in settlement of any such
Losses (or actions in respect thereof) if such settlement is effected without
the consent of such holder (which consent shall not be unreasonably withheld);
and provided, further, that the liability of each selling holder of Registrable
Securities hereunder shall be limited to the net proceeds received by such
selling holder from the sale of Registrable Securities covered by such
Registration Statement.  In addition, insofar as the foregoing indemnity relates
to any such untrue statement or omission made in the preliminary Prospectus but
eliminated or remedied in the amended Prospectus on file with the SEC at the
time the Registration Statement becomes effective or in the final Prospectus
filed pursuant to applicable rules of the SEC or in any supplement or addendum
thereto and such new Prospectus is delivered to the underwriter, the indemnity
agreement herein shall not inure to the benefit of any Company Indemnitee, if a
copy of the final Prospectus filed pursuant to such rules, together with all
supplements and addenda thereto was not furnished to the Person asserting the
Loss (or action in respect thereof) at or prior to the time such furnishing is
required by the Securities Act.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Conduct of Indemnification Proceedings.  If any Person shall be entitled to
indemnity hereunder (an “indemnified party”), such indemnified party shall give
prompt notice to the party from which such indemnity is sought (the
“indemnifying party”) of any claim or of the commencement of any Proceeding with
respect to which such indemnified party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
indemnifying party shall not relieve the indemnifying party from any obligation
or liability except to the extent that the indemnifying party has been actually
and materially prejudiced by such delay or failure.  The indemnifying party
shall have the right, exercisable by giving written notice to an indemnified
party promptly after the receipt of written notice from such indemnified party
of such claim or Proceeding, to, unless in the indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist in respect of such claim, assume, at the indemnifying party’s
expense, the defense of any such claim or Proceeding, with counsel reasonably
satisfactory to such indemnified party; provided, however, that an indemnified
party shall have the right to employ separate counsel in any such claim or
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such indemnified party unless: (i)
the indemnifying party agrees to pay such fees and expenses; or (ii) the
indemnifying party fails promptly to assume the defense of such claim or
Proceeding or fails to employ counsel reasonably satisfactory to such
indemnified party; in which case the indemnified party shall have the right to
employ counsel and to assume the defense of such claim or proceeding; provided,
however, that the indemnifying party shall not, in connection with any one such
claim or Proceeding or separate but substantially similar or related claims or
Proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the indemnified parties, or for fees and expenses that are not
reasonable.  Whether or not such defense is assumed by the indemnifying party,
such indemnified party will not be subject to any liability for any settlement
made without its consent.  The indemnifying party shall not consent to entry of
any judgment or enter into any settlement or compromise that does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release, in form and substance reasonably satisfactory to
the indemnified party, from all liability in respect of such claim or litigation
for which such indemnified party would be entitled to indemnification hereunder.
 
(d) Contribution.  If the indemnification provided for in this Section 8 is
unavailable to an indemnified party in respect of any Losses (other than in
accordance with its terms), then each applicable indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the indemnifying party, on
the one hand, and such indemnified party, on the other hand, in connection with
the actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations.  The relative fault of such
indemnifying party, on the one hand, and indemnified party, on the other hand,
shall be determined by reference to, among other things, whether any action in
question, including any untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact, has been taken by, or
relates to information supplied by, such indemnifying party or indemnified
party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent any such action, statement or omission.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 8(d), an indemnifying
party that is a selling holder of Registrable Securities shall not be required
to contribute any amount in excess of the amount by which the net proceeds from
the sale of the Registrable Securities sold by such indemnifying party exceeds
the amount of any damages that such indemnifying party has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.  No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.
 
Section 9. Rule 144.  After the Initial Public Offering, the Company shall file
the reports required to be filed by it under the Securities Act and the Exchange
Act, and will take such further action as any holder of Registrable Securities
may reasonably request, all to the extent required from time to time to enable
such holder to sell Registrable Securities without registration under the
Securities Act within the limitations of the exemption provided by Rule
144.  Upon the request of any holder of Registrable Securities, the Company
shall deliver to such holder a written statement as to whether it has complied
with such requirements.
 
Section 10. Underwritten Registrations.  If any Demand Registration is an
underwritten offering, the Qualified Holder making the demand shall have the
right to select the investment banker or investment bankers and managers to
administer the offering, subject to approval by the Company, not to be
unreasonably withheld. The Company shall have the right to select the investment
banker or investment bankers and managers to administer any Piggyback
Registration.
 
No Person may participate in any underwritten registration hereunder unless such
Person (i) agrees to sell the Registrable Securities it desires to have covered
by the Demand Registration on the basis provided in any underwriting
arrangements in customary form and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements,
provided that such Person shall not be required to make any representations or
warranties other than those related to title and ownership of shares and as to
the accuracy and completeness of statements made in a Registration Statement,
Prospectus, offering circular, or other document in reliance upon and in
conformity with written information furnished to the Company or the managing
underwriter by such Person specifically for use therein.
 
Section 11. Limitation on Subsequent Registration Rights.  From and after the
date of this Agreement, the Company shall not, without the prior written consent
of the holders of at least a majority of the then outstanding Registrable
Securities, enter into any agreement with any holder or prospective holder of
any securities of the Company giving such holder or prospective holder any
registration rights the terms of which are equivalent to or more favorable than
the registration rights granted to holders of Registrable Securities hereunder,
or which would reduce the amount of Registrable Securities the holders can
include in any registration filed pursuant to Section 3 hereof, unless such
rights are subordinate to those of the holders of Registrable Securities;
provided, however, the Company may permit Persons acquiring Common Stock or
Series B Preferred Stock referred to in Section 2.2(d)(x) or (xi) of the
Stockholders’ Agreement to enter into an Addendum Agreement substantially in the
form of Exhibit A hereto and become a Stockholder hereunder entitled to
registration rights hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 12. Miscellaneous.
 
(a) Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the Company has obtained the prior written consent of holders of at least
a majority of the Registrable Securities; provided, however, that in no event
shall the obligations of any holder of Registrable Securities be materially
increased or the rights of any Stockholder be adversely affected (without
similarly adversely affecting the rights of all Stockholders), except upon the
prior written consent of such holder.  Notwithstanding the foregoing or anything
else in this Agreement that may be to the contrary, (i) a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of holders of Registrable Securities whose securities
are being sold pursuant to a Registration Statement and that does not directly
or indirectly affect the rights of any other holders of Registrable Securities
or of any other Stockholders may be given by holders of at least a majority of
the Registrable Securities being sold by such holders pursuant to such
Registration Statement, or (ii) no such amendment, modification, supplement,
waiver or consent shall be made or given to or under this Agreement without the
prior written consent of Merrill Lynch: (A) if such amendment, modification,
supplement, waiver or consent would adversely affect Merrill Lynch’s rights in a
material respect, unless such amendment, modification, supplement, waiver or
consent would adversely affect the rights of all Stockholders on a comparable
basis, or (B) if such amendment would impose any material obligation on Merrill
Lynch.
 
(b) Notices.  All notices, approvals, waivers, consents and other communications
required or permitted to be given hereunder (each a “Notice”) shall be in
writing and shall be (i) personally delivered, (ii) telecopied and confirmed,
(iii) mailed by certified mail, return receipt requested, or (iv) sent by
overnight delivery service with proof of receipt maintained, at the following
address:
 
If to the Company:
 
Targa Resources Investments Inc.
1000 Louisiana Street, Suite 4700
Houston, Texas  77002
Fax:  (713) 888 -0235
 
(or any other address that the Company may designate by written notice to the
other parties); and
 
If to any Stockholder, at such Stockholder’s address as set forth on Annex A
hereto (or any other address that any such Stockholder may designate by written
notice to the other parties).
 
Any Notice shall be deemed given and received upon actual receipt (or refusal of
receipt) thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Successors and Assigns; Stockholder Status.  This Agreement shall inure to
the benefit of the partners of a Stockholder who have received shares of
Registrable Securities from a Stockholder pursuant to a Partner Distribution and
shall inure to the benefit of and be binding upon the successors and assigns of
each of the parties, including subsequent holders of Registrable Securities
acquired, directly or indirectly, from the Stockholders; provided, however, that
such successor or assign shall not be entitled to such rights unless the
successor or assign shall have executed and delivered to the Company an Addendum
Agreement substantially in the form of Exhibit A hereto following the
acquisition of such Registrable Securities, in which event such successor or
assign shall be deemed a Stockholder for purposes of this Agreement and Annex A
shall be updated by the Company accordingly and provided, further, however, that
subject to Section 11 hereunder if, prior to a Qualified Public Offering, a
Person who is not then a Stockholder, acquires Series B Preferred Stock or
Common Stock directly from the Company, then if the Company and such Person
execute an Addendum Agreement substantially in the form of Exhibit A hereto,
then such Person shall be deemed a Stockholder for purposes of this Agreement
(and a Management Stockholder if the Addendum Agreement so indicates) and
Annex A shall be updated by the Company accordingly.  Nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any Person
other than the parties hereto and their respective successors and permitted
assigns any legal or equitable right, remedy or claim under, in or in respect of
this Agreement or any provision herein contained.
 
(d) Counterparts.  This Agreement may be executed (including by facsimile
transmission) with counterpart signature pages or in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
(e) Headings.  The section and paragraph headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
(f) Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without giving effect to the
choice of law principles thereof).
 
(g) Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction.  It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
(h) Entire Agreement.  This Agreement is intended by the parties as a final
expression of their agreement, and is intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein,
with respect to the registration rights granted by the Company with respect to
Registrable Securities.  This Agreement supersedes all prior agreements and
understandings (written or oral) between the parties with respect to such
subject matter.
 
 
 

--------------------------------------------------------------------------------

 
 
(i) Securities Held by the Company or its subsidiaries.  Whenever the consent of
holders of a specified percentage of Registrable Securities is required
hereunder, Registrable Securities held by the Company or its subsidiaries shall
not be counted in determining whether such consent was given by the holders of
such required percentage.
 
(j) Termination.  This Agreement shall terminate on the earlier of (i) ten years
following the consummation of a Qualified Public Offering and (ii) when no
Registrable Securities remain outstandin g; provided that Sections 7 and 8
hereof shall survive any termination hereof.
 
(k) Specific Performance.   The parties hereto recognize and agree that money
damages may be insufficient to compensate the holders of any Registrable
Securities for breaches by the Company of the terms hereof and, consequently,
that the equitable remedy of specific performance of the terms hereof will be
available in the event of any such breach.
 
(l) Consent to Jurisdiction.  The parties hereto hereby irrevocably submit to
the exclusive jurisdiction of the courts of the State of New York and the
federal courts of the United States of America located in New York, and
appropriate appellate courts therefrom, over any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby, and
each party hereby irrevocably agrees that all claims in respect of such dispute
or proceeding may be heard and determined in such courts.  The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
dispute arising out of or relating to this Agreement or any of the transactions
contemplated hereby brought in such court or any defense of inconvenient forum
for the maintenance of such dispute.  Each of the parties hereto agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law.  This consent to
jurisdiction is being given solely for purposes of this Agreement and is not
intended to, and shall not, confer consent to jurisdiction with respect to any
other dispute in which a party to this Agreement may become involved.
 
Each of the parties hereto hereby consents to process being served by any party
to this Agreement in any suit, action, or proceeding of the nature specified in
the paragraph above by the mailing of a copy thereof in the manner specified by
the provisions of subsection (b) of this Section 12.
 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Registration Rights Agreement to be duly executed as of the date first above
written.
 
 
 

   TARGA RESOURCES, INC.            By: /s/Joe Bob Perkins      Name: Joe Bob
Perkins      Title:   President  

 
 
 

--------------------------------------------------------------------------------

 
 

   WARBURG PINCUS PRIVATE EQUITY VIII, L.P.            By: Wharburg Pincus
Partners LLC, its General Partner            By: Warburg Pincus & Co., its
Managing Member            By: /s/ Peter R. Kagan             Partner          
       WARBURG PINCUS NETHERLANDS PRIVATE EQUITY VIII I, C.V.            By:
Warburg Pincus Partners LLC, its General Partner            By: Warburg Pincus &
Co., its Managing Member            By: /s/ Peter R. Kagan             Partner  
               WARBURG PINCUS GERMANY PRIVATE EQUITY VIII, K.G.            By:
Warburg Pincus Partners LLC, its General Partner            By: Warburg Pincus &
Co., its Managing Member            By: /s/ Peter R. Kagan             Partner  

 
 
 

--------------------------------------------------------------------------------

 
 

   WARBURG PINCUS PRIVATE EQUITY IX, L.P.            By: Wharburg Pincus
Partners LLC, its General Partner            By Warburg Pincus & Co., its
Managing Member            By: /s/ Peter R. Kagan             Partner          
       MERRILL LYNCH VENTURES L.P. 2001            By: Merill Lynch Ventures,
LLC, its general partner            By: /s/ Christopher Briosak  

                                     
 
 

--------------------------------------------------------------------------------

 
 

  MANAGEMENT STOCKHOLDERS:           /s/ Rene R. Joyce     Rene R. Joyce,
individually and as authorized agent for the Individual Retiremnet Account for
the benefit of Rene R. Joyce.           /s/ Roy E. Johnson     Roy E. Johnson,
individually and as authorized agent for the Individual Retirement Account for
the benefit of Roy E. Johnson            /s/ Joe Bob Perkin     Joe Bob Perkins,
individually and as authorized agent for the Individual Retirement Account for
the benefit of Joe Bob Perkins           /s/ Jeffrey J. McParland     Jeffrey J.
McParland, individually and as authorized agent for the Individual Retirement
Account for the benefit of Jeffrey J. McParland            /s/ Michael A. Heim  
  Michael A. Heim, individually and as authorized agent for the Individual
Retirement Account for the benefit of Michael A. Heim           /s/ Paul W.
Chung     Paul W. Chung, individually and as authorized agent for the Individual
Retirement Account for the benefit of Paul W. Chung   

                                                
 
 

--------------------------------------------------------------------------------

 
 

   HARRIET AND JOE B. FOSTER            /s/  Harriet
Foster                                                               Harriet
Foster            /s/ Joe B. Foster      Joe B. Foster                
 SUGARBERRY PARTNERS, LTD.            By:  Sugarberry GP, LLC, its general
partner            By: /s/  Joe B. Foster         Joe B. Foster, authorized
manager            /s/ Joe B. Foster      Joe B. Foster, individually          
       JAMES W. AND VIRGINIA WHALEN            /s/ James W. Whalen      James W.
Whalen            /s/ Virginia Whalen      Virginia Whalen            /s/ James
W. Whalen      James W. Whalen, individually.  

                 
 
 

--------------------------------------------------------------------------------

 
 

 
CHARLES R. AND VICKI KARYN CRISP, JOINT TENANTS
          /s/  Charles R. Crisp      Charles R. Crisp            /s/  Vicki
Karyn Crisp      Vicki Karyn Crisp            /s/ Charles R. Crisp      Charles
R. Crisk, individually  

 
 
 

--------------------------------------------------------------------------------

 
 
Annex A
 
STOCKHOLDERS
 
Warburg Pincus Private Equity VIII, L.P.
Warburg Pincus Netherlands Private Equity VIII C.V. I
Warburg Pincus Private Equity IX, L.P.
WP-WPVIII Investors, L.P.
Merrill Lynch Ventures L.P. 2001
Roy E. Johnson
Joe Bob Perkins
Michael A. Heim
Jeffrey J. McParland
Individual Retirement Account for the benefit of Rene R. Joyce
Individual Retirement Account for the benefit of Roy E. Johnson
Individual Retirement Account for the benefit of Joe Bob Perkins
Individual Retirement Account for the benefit of Michael A. Heim
Individual Retirement Account for the benefit of Jeffrey J. McParland
Harriet and Joe B. Foster
Sugarberry Partners, Ltd.
Joe B. Foster
Charles R. and Vicki Karyn Crisp, Joint Tenants
Charles R. Crisp
Paul W. Chung
Individual Retirement Account for the benefit of Paul W. Chung
Whalen Family Investments Limited Partnership
Michael A. Heim and Patricia N. Heim, Co-Trustees of The Patricia Heim 2009
Grantor Retained Annuity Trust
Michael A. Heim and Nicholas Heim, Co-Trustees of The Michael Heim 2009 Family
Trust
Helen Chung and Caroline Yee Smith, Trustees of the Helen Chung 2007 Family
Trust
Paul W. Chung, Trustee of the Paul Chung 2008 Family Trust
Rene R. Joyce and Kay P. Joyce, Co-Trustees of the Rene Joyce 2010 Grantor
Retained Annuity Trust
Kay P. Joyce, Trustee of the Kay Joyce 2010 Family Trust
Claudia Capp Vaglica, Trustee of the JBP Liquidity Trust
Claudia Capp Vaglica, Trustee of the JBP Family Trust
Jeanne Ellen Perkins
Karen M. Johnson, Trustee of the Karen Johnson 2008 Family Trust
Roy E. Johnson, Trustee of the Roy Johnson 2010 Family Trust
 
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
ADDENDUM AGREEMENT
 
This Addendum Agreement is made this ___ day of ______________, 20___, by and
between ________________________________ (the “New Stockholder”) and Targa
Resources Investments Inc., a Delaware corporation (the “Company”), pursuant to
an Amended and Restated Registration Rights Agreement dated as of October 28,
2005 (the “Agreement”), between and among the Company and certain of its
stockholders (the “Stockholders”).
 
WITNESSETH:
 
WHEREAS, the Company and the Stockholders entered into the Agreement to impose
certain restrictions and obligations upon themselves, and to provide certain
registration rights, with respect to certain securities of the Company; and
 
WHEREAS, the New Stockholder has acquired Registrable Securities (as defined in
the Agreement) directly or indirectly from a Stockholder or the Company; and
 
WHEREAS, the Company and the Stockholders have required in the Agreement that
all persons desiring registration rights must enter into an Addendum Agreement
binding the New Stockholder to the Agreement to the same extent as if it were an
original party thereto;
 
NOW, THEREFORE, in consideration of the mutual promises of the parties, the New
Stockholder acknowledges that it has received and read the Agreement and that
the New Stockholder shall be bound by, and shall have the benefit of, all of the
terms and conditions set out in the Agreement to the same extent as if it were
an original party to the Agreement and shall be deemed to be a [Management]
Stockholder thereunder.
 
[Amend Annex A of Agreement if necessary to reflect appropriate schedule for new
Stockholder.]
 
 
                          
_______________________________________
New Stockholder
 

 
Address:


_______________________________________


_______________________________________


 
 

--------------------------------------------------------------------------------

 


AGREED TO on behalf of the Company pursuant to Section 12(c) of the Agreement.
 


TARGA RESOURCES INVESTMENTS INC.




By: _______________________________________           
 
                     __________________________________________
                                                             Printed Name and
Title